Citation Nr: 0802921	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  05-07 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to a compensable rating, on appeal from the 
initial award of service connection for left ear hearing 
loss, to include an extraschedular rating. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a May 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  

The issue of entitlement to a compensable rating, on appeal 
from the initial award of service connection for left ear 
hearing loss, to include an extraschedular rating is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran's right ear hearing loss had its onset during his 
military service. 


CONCLUSION OF LAW

The criteria for service connection for right ear hearing 
loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303(b), 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

There is no prejudice to the veteran in deciding the claim at 
this time.  VA has satisfied its duty to notify and assist to 
the extent necessary to allow for a grant of the claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
and for some disorders, may be presumed if manifested to a 
compensable degree within the first post service year.  38 
U.S.C.A. §§ 1110, 1112, 1131, 1137; 38 C.F.R. § 3.303(a), 
3.307, 3.309.  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptoms after service is required for service connection. 
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.  Watson v. Brown, 4 
Vet. App. 309, 314 (1993).

The veteran claims that he has hearing loss in his right ear 
that was incurred in service due to noise exposure.  He has 
reported that he was exposed to acoustic trauma during his 
tour of Vietnam, including artillery noise, noise from 
generators, and noise from helicopters.  In May 2004, the RO 
granted service connection for left ear hearing loss and 
denied service connection for right ear hearing loss, finding 
that the evidence did not show right ear hearing loss by VA 
standards.  For the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2007).

Service records reveal that the veteran participated in the 
TET offensive in Vietnam and his MOS in service was Wheel 
Vehicle Mechanic.  His pre-induction examination report of 
August 1966 reflects defective hearing in the right ear by VA 
standards.  However, at separation from service in August 
1968 there was no indication of defective hearing.  

On VA audiological evaluation dated in January 2004, pure 
tone thresholds, in decibels, were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
15
50
90







Speech audiometry revealed speech recognition ability of 96 
percent in the right ear.  The examiner noted that the 
veteran was a field mechanic and worked on vehicles from 
Jeeps to 5 ton semi trucks for two years while in Vietnam and 
was also exposed to a lot of artillery fire, both incoming 
and outgoing.  The examiner found that the veteran had 
moderate to profound sensorineural noise induced loss in his 
right ear and that it was likely that the loss began in the 
military.  

On VA outpatient note of February 2004, the examiner noted 
that the veteran had normal hearing in the right ear through 
2000 Hz, with moderate loss at 3000 and profound loss at 4000 
and above.  Specific audiometric findings were not noted.  

The veteran was examined by VA in April 2004.  At that time, 
pure tone thresholds, in decibels, were as follows:
 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
15
25







Speech audiometry revealed speech recognition ability of 96 
percent in the right ear.   The examiner found that the 
veteran had mild sensorineural hearing loss in the right ear.  
The examiner opined that the veteran's hearing loss as likely 
as not had its onset in service based on the deleterious 
effects of acoustic trauma, such as gunfire, and sustained 
exposure to noise at hazardous levels, such as heavy engine 
and helicopter noise on hearing.  

Because of the large disparity between the studies noted 
above, the Board remanded the claim to the RO to have another 
examination performed.  In July 2007, the veteran was 
examined by VA.  The examiner reviewed the record and noted 
that the military examination of August 1966 was consistent 
with moderate hearing loss at 4000 Hz. in both ears.  On the 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
55
45







Speech audiometry revealed speech recognition ability of 100 
percent in the right ear.   The examiner found that the 
veteran had sensorineural hearing loss in both ears.  

Based on the veteran's service records, there is undisputed 
evidence that he had unprotected noise exposure during 
service.  The record contains competent medical evidence that 
the veteran has defective hearing in the right ear by VA 
standards, and his hearing loss, which would include hearing 
loss of the right ear, has been attributed to his military 
service.  While the VA examiner's opinion in April 2004 was 
offered when defective right ear hearing by VA standards was 
not documented, the VA examiner of January 2004 offered the 
opinion with a positive finding of right ear defective 
hearing.  Additionally, the July 2007 VA examination confirms 
that the veteran has right ear defective hearing by VA 
standards.  And despite the fact that the veteran has noted 
that he was exposed to noise after service as an auto 
mechanic, given the credible lay testimony of decreased 
hearing acuity after unprotected noise exposure in service, 
and the uncontradicted findings by two VA examiners noted 
above which relate the onset of defective hearing with 
service, the Board finds that the veteran's military noise 
exposure was a contributing cause of his right ear 
sensorineural hearing loss.  The Board resolves reasonable 
doubt in favor of the veteran and finds that service 
connection for right ear hearing loss is warranted.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102, 
3.303(b) (2007).


ORDER

Service connection for right ear hearing loss is granted. 


REMAND

Because the Board has awarded service connection for the 
veteran's right ear hearing loss, the RO/AMC must now 
determine a rating for bilateral hearing loss, since the 
veteran has also claimed entitlement to a higher rating for 
his service-connected left ear hearing loss.  The issues are 
inextricably intertwined.  Thus, the Board cannot make a 
determination on the issue of a higher initial rating for 
left ear defective hearing at this time.  

Accordingly, the case is REMANDED for the following action:

Readjudicate the veteran's claim for a 
higher rating for bilateral hearing 
loss.  If the benefit sought is not 
granted, provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate period for a response.  

Thereafter, return the case to the Board for further 
appellate consideration, if appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


